  Case: 3:19-cv-00327-WHR Doc #: 12 Filed: 10/20/20 Page: 1 of 7 PAGEID #: 210




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 MORGAN STANLEY SMITH
 BARNEY LLC,
       Plaintiff,
                                            Case No. 3:19-cv-327
       V.
                                           JUDGE WALTER H. RICE
 RICHARD "RIP" HALE,

        Defendant.




       DECISION AND ENTRY SUSTAINING PLAINTIFF'S MOTION TO REMAND
       AND FOR FEES (DOC. #6); OVERRULING AS MOOT CLAIMANT'S
       MOTION TO CONSOLIDATE CASES, TO SET AN EXPEDITED BRIEFING
       SCHEDULE ON MOTION TO VACATE ARBITRATION AWARD AND FOR
       ORAL ARGUMENT (DOC.# 8); CAPTIONED CAUSE REMANDED TO THE
       MONTGOMERY COUNTY COURT OF COMMON PLEAS; PLAINTIFF TO
       SUBMIT AN AFFIDAVIT OF ATTORNEY FEES AND COSTS INCURRED IN
       THIS PROCEEDING WITHIN TWENTY-ONE DAYS OF THE FILING OF THIS
       DECISION AND ENTRY AND DEFENDANT TO FILE HIS RESPONSE
       TWENTY-ONE DAYS THEREAFTER; ATTORNEY FEES AND COSTS TO BE
       DETERMINED POST JUDGMENT; JUDGMENT TO BE ISSUED IN FAVOR
       OF PLAINTIFF AND AGAINST DEFENDANT, REMANDING THE
       CAPTIONED CAUSE TO THE MONTGOMERY COUNTY COURT OF
       COMMON PLEAS; TERMINATION ENTRY




      This matter is before the Court pursuant to a Motion to Remand and for

Fees ("Motion to Remand"), Doc. #6, filed by Morgan Stanley Smith Barney LLC,

doing business as Morgan Stanley Wealth Management ("MSWM"). Also, before

the Court is Defendant Richard "Rip" Hale's Motion to Consolidate Cases, to Set

an Expedited Briefing Schedule on Motion to Vacate Arbitration Award[,] and for
     Case: 3:19-cv-00327-WHR Doc #: 12 Filed: 10/20/20 Page: 2 of 7 PAGEID #: 211




Oral Argument ("Motion to Consolidate"), Doc. #8. Defendant has filed a

Response in Opposition to the Motion to Remand, Doc. #10, and MSWM has filed

a Reply, Doc. #11. The motions are now ripe for decision.




I.    Motion to Remand (Doc. #6)

         The general removal statute, 28 U.S.C.    §   1441(a), permits removal by the

 "defendant or defendants" of "any civil action brought in State court of which the

 district courts of the United States have original jurisdiction." Original

 jurisdiction for federal courts is found in 28 U.S.C.     §   1331, federal-question

 jurisdiction, and in 28 U.S.C. § 1332(a), diversity jurisdiction. As the removing

 party, the defendant bears the burden of demonstrating federal jurisdiction.

 Mays v. City of Flint, Mich., 871 F.3d 437, 442 (6th Cir. 2017) (citing Harnden v.

 Jayco, Inc., 496 F.3d 579, 581 (6th Cir. 2007). The "removal statute should be

 strictly construed with all doubts resolved in favor of remand." Eastman v.

 Marine Mech. Corp., 438 F.3d 544, 550 (6th Cir. 2006) (quoting Brown v. Francis,

 75 F.3d 860, 864-65 (3d Cir. 1996)). The allegations of the complaint determine

 whether a case is removable. Great N. Ry. Co. v. Alexander, 246 U.S. 276, 281, 38

 S. Ct. 237(1918).

         Defendant asserts in his Notice of Removal, Doc. #1-1, that this Court has

original jurisdiction under 28 U.S.C.   §   1332, diversity of citizenship. He contends

that the matter in controversy exceeds the sum of $75,000, exclusive of costs and

interest, and is between citizens of different states. Id., PAGEID#98. The Civil

                                              2
  Case: 3:19-cv-00327-WHR Doc #: 12 Filed: 10/20/20 Page: 3 of 7 PAGEID #: 212




Cover Sheet filed by Defendant indicates that he is a citizen of Ohio. Doc. #1,

PAGEID#1.

                                          11
       28 U.S.C. § 1441 (b)(2) states that [A] civil action otherwise removable

solely on the basis of the jurisdiction under section 1332(a) of this title may not be

removed if any of the parties in interest properly joined and served as defendants

                                                             11
is a citizen of the State in which such action is brought.        Because Defendant is a

citizen of Ohio, removal is not permitted on the basis of diversity jurisdiction.

      Defendant also asserts in his Notice of Removal that original jurisdiction

exists because a federal question is presented under 28 U.S.C.         §   1331. He

contends that MSWM claims that the arbitration award should be confirmed

under the Federal Arbitration Act, 9 U.S.C.    §   9. As such, Defendant argues that

removal is appropriate under 28 U.S.C. § 1441 (c).

      The Federal Arbitration Act, however, does not create an independent basis

for federal jurisdiction. "The [Federal Arbitration Act] is something of an anomaly

in the field of federal-court jurisdiction. It creates a body of federal substantive law

establishing and regulating the duty to honor an agreement to arbitrate, yet it

does not create any independent federal-question jurisdiction under 28 U.S.C.         §


1331 ... or otherwise." Moses H. Cone Memorial Hosp. v. Mercury Const. Corp.,

460 U.S. 1, 25, n. 32, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983); Ford v. Hamilton Inv., 29




                                           3
    Case: 3:19-cv-00327-WHR Doc #: 12 Filed: 10/20/20 Page: 4 of 7 PAGEID #: 213




F.3d 255, 257-58 (6th Cir. 1994)("It is equally clear that §9 of the [Federal

Arbitration Act] does not create subject matter jurisdiction . " )1

        Defendant's final argument is that subject matter jurisdiction exists

and removal is appropriate because he has an "age discrimination claim

under the federal Age Discrimination in Employment Act." Doc. #10,

PAGEID#197. This claim is not asserted as a basis for jurisdiction in his

Notice of Removal. Even if Defendant had asserted such a claim, this

creates no federal-question jurisdiction. Collins v. Blue Cross Blue Shield of

Michigan, 103 F.3d 35 (6th Cir.1996) (confirmation of arbitration award

involving claim under the ADA did not create subject matter jurisdiction in

federal court).

        Because the Federal Arbitration Act does not create independent federa l-

question jurisdiction under 28 U.S.C. § 1331 , and, further, because 28 U.S.C.         §


1441 (b)(2) does not permit removal where the defendant is a citizen of the state in

which such action is brought, the Motion to Remand is sustained.

        MSWM also requests attorney fees and costs under 28 U.S.C. §1447(c),

citing Chase Manhattan Mortgage Corp. v. Smith, 507 F.3d 910, 913-15 (6th Cir.

2007). It argues that, like the defendant in Chase Manhattan, Defendant lacked an



1
 Although Defendant cites to the "Federal Arbitration Act, 9 U.S.C. § 9" in his Notice of
Removal, Doc. #1-1, PAGEID#98, his Response to the Motion to Remand, Doc. #10,
PAGEID#196, argues that the "basis for Mr. Hale' s federal question jurisdiction argument
is §10 of the FAA, not §9."(emphasis in original). "It is w ell established, however, that
§ 10 of the Arbitration Act does not constitute a grant of subject matter jurisdiction." Ford,
29 F.3d at 258.

                                              4
  Case: 3:19-cv-00327-WHR Doc #: 12 Filed: 10/20/20 Page: 5 of 7 PAGEID #: 214




"objectively reasonable basis for seeking removal. " Id at 914. In Chase

Manhattan, the defendants were in-state citizens in a case that alleged only a state

law foreclosure claim. As such, 28 U.S.C. § 1441 (b) barred the defendants from

arguing diversity jurisdiction and there was no federal-question jurisdiction on the

face of the complaint.

       For the reasons stated earlier in this Decision, the Court finds that

Defendant herein lacks a similar "objectively reasonable basis for seeking

removal. " Because Defendant is a citizen of Ohio, 28 U.S.C. § 1441(b)(2) does not

permit removal under§ 1332, diversity of citizensh ip. Additionally, there is no

federal-question jurisdiction since it is well-established that the Federal Arbitration

Act does not confer jurisdiction. Mercury Constr., 460 U.S. at 25 n. 32, 103 S.Ct. at

942 n. 32; Ford, 29 F.3d 258.

       Accordingly, Plaintiff's request for attorney fees and costs, pursuant

to 28 U.S.C. § 1447(c), is sustained. The amount of said fees and costs will

be determined post-judgment. White v. New Hampshire Dept. of

Employment Security, 455 U.S. 445, 102 S. Ct. 1162 (1982) (award of

attorney fees by district court post-judgment is not a "motion to alter or

amend" the judgment under Fed. R. Civ. P. 59(e)).




                                          5
  Case: 3:19-cv-00327-WHR Doc #: 12 Filed: 10/20/20 Page: 6 of 7 PAGEID #: 215




II. Motion to Consolidate Cases, to Set an Expedited Briefing Schedule on
    Motion to Vacate Arbitration Award and for Oral Argument (Doc. #8)

       Defendant seeks to consolidate this case with Case No. 3:19-cv-229,

Richard "Rip" Hale, Claimant v. Morgan Stanley, Respondent, United States

District Court, Southern District of Ohio, Western Division. On March 13,

2020, however, this Court sustained the Respondent's Motion to Dismiss

Claimant's Motion to Vacate. Doc. #16. Accordingly, Defendant's Motion

to Consolidate is overruled as moot.




Ill. Conclusion

       For the reasons set forth above, Plaintiff's Motion to Remand and for

Fees, Doc. #6, is SUSTAINED. Defendant's Motion to Consolidate Cases, to

Set an Expedited Briefing Schedule on Motion to Vacate Arbitration Award

and for Oral Argument, Doc. #8, is OVERRULED as moot.

      Plaintiff's request for attorney fees and costs, pursuant to 28 U.S.C. §

1447(c), will be determined post-judgment. Within twenty-one (21) days

from the date of the filing of this Decision and Entry, Plaintiff is to submit an

affidavit, detailing the attorney fees and costs incurred in this proceeding.

Defendant to file its response to Plaintiff's filing twenty-one days thereafter.

      The captioned cause is remanded to the Montgomery County Court of

Common Pleas with judgment to be issued in favor of Plaintiff and against




                                           6
  Case: 3:19-cv-00327-WHR Doc #: 12 Filed: 10/20/20 Page: 7 of 7 PAGEID #: 216




Defendant, remanding the captioned cause to the Montgomery County Court of

Common Pleas.

      The captioned case is hereby ordered terminated upon the docket records

of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.




Date: October 20, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                         7
